Title: From Thomas Jefferson to John C. Calhoun, 25 April 1824
From: Jefferson, Thomas
To: Calhoun, John C.


Sir
Monticello
Apr. 25. 24.
I duly recieved your letter of the 19 inst with the documents it covered relative to the treaty of Oct. 24. 1804. with the Cherokees for the purchase of lands. recurring to memory alone I can affirm that the treaty inclosed  to me and now returned is genuine. it is well remembd because no case of intruders ever occurred which excited more anxiety and communication with us than that of Wafford’s settlement which it covered. on the complaint of the Cherokees we endeavored to purchase the lands from them but on their refusal we assured them the intruders should be removed and orders were accdly given. but the officers to whom they were given interceded with the Indians to let the settlers remain until they had gathered their crops and this indulgence was I believe repeated until at length they agreed to sell the lands. recurring to my papers I find the following passage in a letter to Genl Dearborne of Apr. 8. 1804. written from this place where I was on a short visit at the time. ‘I think, before I left Washington we had decided to take immediate measures for endeavoring to purchase of the Cherokees all their lands in Tennisee, or such, the most interesting to that state, as they would be  willing to sell, and to name Meigs and Daniel Smith Commissioners.’ to this Genl Dearborne  answered by the letter of Apr. 14. which I now inclose you. informing me that Smith and Meigs had accdly been authorised to hold the treaty this is the last trace of the transaction which I find in my papers. I have for 40. years back kept a list of every letter or communication I  wrote or recieved,  a diligent examn of this  list assures me that I never recieved this treaty. I have preserved press or poligraph copies of every message I ever sent to either house of Congress. a like examn of these proves I never laid this treaty before the Senete. yet that the treaty was entered into is proved by the duplicate copy produced by the Indians, equally authentic with our own, by it’s actual execution by the delivery of the lands on their part and of the price in goods / on ours and by the testimony of mr Mckee and others. how has it happened that this has been done without ratificn  by the Senate? I do not know. two conjectures occur. either the treaty  may have been lost by the way, or if recd by the War office it  may have been mislaid there accidentally, and escaped subsequent recollection in this case it may still be in some unsuspected bundle where nobody will ever think of looking for it. the exn of the treaty having taken place immediately and on the spot where it was signed, nothing occurred here  afterwards to recall our attention to it afterwards, and in the mass of other business  engrossing the mind, we have overlooked this, and a  failure of duty has been incurred  by a lapse of memory. I take to myself my share in this omission, and can only say in excuse ‘homo sum.’ the treaty had all my approbation.  it is some consolation that the blot may yet be covered, if all parties are agreed. the Indians will doubtless consent that their duplicate  shall be laid before the Senate which being equally an original with that which should have been laid before their predecessors, can recieve their ratification nunc pro tunc,  this will sanction all  that has been done, on the principle that the confirmation of  a proceeding supplies  preceding defects. in this way may be repaired a slip of the executive functionaries  unwittingly committed  and  full justice be done to the other party.with my regrets that an involuntary failure of recollection in myself, among the other officers of the govmt participating in it should have produced the present embarrasment, be pleased to accept the assurance of my high respect & consideration.